DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
Status
1.	Claims 1-20 were examined and rejected in an Office action mailed on 9 September 2021.  Applicant responded on 15 November 2015 amending the claims and specification.  A Notice of Allowability was mailed on 18 January 2022.  Applicant filed an amendment under 37 C.F.R. § 1.312 on 13 April 2022 which was not entered.
The application was withdrawn from issue on 29 April 2022.  That withdrawal was reconsidered and the application is now allowed.  The examiner wishes to apologize for the confusion and any inconvenience that was caused.
The previous after-allowance amendment under C.F.R. § 1.312 is entered herewith by examiner’s amendment.
The ‘Reasons for Allowance’ on page 4 of the Notice of Allowability mailed 18 January 2022 is incorporated by reference.
Also in the Notice of Allowability mailed 18 January 2022 (pages 2-3) the requirement for a deposit was set forth.  Applicant satisfied that requirement.

Deposit
2.	This application requires public availability of specific biological material to make and use the claimed invention.  A rejection under the appropriate sections of 35 USC 112 would have been made but for (1) evidence that the material is both known and readily available; (2) applicant’s statement indicating that an acceptable deposit of the specific biological material in compliance with the requirements under 37 CFR § 1.801-1.809 was made with a recognized IDA.  Such a deposit was made.

Examiner’s Amendment (Which enters the amendment under 37 C.F.R. § 1.312)
Please amend the specification (and claims) as follows.  These amendments assume that the amendment under 37 CFR 1.312 of 13 April 2022 was not previously entered.

Please amend paragraph [00244] of the Specification as follows:
[00244] Applicant has made a deposit of at least 625 seeds of the claimed oybean cultivar 99354100 with the Provasoli-Guillard National Center for Marine Algae and Microbiota (NCMA), 60 Bigelow Drive, East Boothbay, Maine, 04544 USA.  The seeds are deposited under NCMA Accession No. 202102007[[______]].  The date of the deposit is February 5, 2021[[_______]].  The deposit has been accepted under the Budapest Treaty and will be maintained in the NCMA depository for a period of 30 years, or 5 years after the most recent request, or for the enforceable life of the patent, whichever is longer, and will be replaced if necessary during that period.  Upon issuance, all restrictions on the availability to the public of the deposit will be irrevocably removed consistent with all of the requirements of the Budapest Treaty and 37 C.F.R. §§ 1.801-1.809.  Applicant does not waive any infringement of rights granted under this patent or under the Plant Variety Protection Act (7 USC 2321 et seq.).

Please amend claims 1, 11 and 13 as follows:

Claim 1.  A plant of soybean cultivar 99354100, representative seed of said soybean cultivar having been deposited under NCMA Accession No. 202102007[[________]].

Claim 11. A  method of introducing a single locus conversion into a soybean plant, said method comprising:
(a) 	crossing a plant of soybean cultivar 99354100 with a second plant comprising a desired single locus to produce F1 progeny plants, representative seed of said soybean cultivar 99354100 having been deposited under NCMA Accession No. 202102007[[________]]; 
(b)	selecting at least a first progeny plant from step (a) that comprises the single locus to produce a selected progeny plant;
(c) 	crossing the selected progeny plant from step (b) with a plant of soybean cultivar 99354100 to produce at least a first backcross progeny plant that comprises the single locus; and
(d) 	repeating steps (b) and (c) with the first backcross progeny plant produced from step ( c) used in place of the first progeny plant of step (b) during said repeating, wherein steps (b) and (c) are repeated until at least a backcross progeny plant is produced comprising the single locus conversion.

Claim 13.  A soybean plant of soybean cultivar 99354100, further comprising a single locus conversion, wherein the plant comprises the single locus conversion and otherwise comprises all of the morphological and physiological characteristics of soybean cultivar 99354100, representative seed of soybean cultivar 99354100 having been deposited under NCMA Accession No. 202102007[[________]].


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805. The examiner can normally be reached Monday - Friday, 0800 to 1830 Mtn.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL T BOGGS/Examiner, Art Unit 1663